DETAILED ACTION
This is the first Office action on the merits. Claims 15-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2019 and 07/06/2020 were considered by the examiner.
	
Claim Objections
Claim 27 is objected to because of the following informality:
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 15 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation, “…wherein the deflection unit is a deflection mirror…”, and the claim also recites “… preferably a micromirror…” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In addition claim 20 recites the limitation “the orientation of the scanning field”.  There is insufficient antecedent basis for this limitation in either claim 20 or claim 15 upon which it depends.  Neither claim establish any antecedent basis for “the orientation of the scanning field”, however claim 18 does set forth the limitation “a predetermined orientation of the scanning field”. Please amend the claim language to either establish an antecedent basis for this limitation or remove reference to it. 

Regarding claim 24, it recites the limitation that “[the optical filter element] is deflected from the optical axis of the receiver unit by an angle.” It is unclear how an optical filter element would be considered deflected with regards to the optical axis of the receiver unit. Please amend the claim language to clarify what is meant by this limitation.

In addition claim 24 recites the limitations “the optical axis of the receiver unit” and “the receiver unit”. There is insufficient antecedent basis for these limitations in claim 24 or in claims 22 and 15 upon which it depends. Please amend the claim language to either establish an antecedent basis for these limitations or remove reference to them.

In addition to the above reasonings, claims 21 and 25 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-21 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama (US 20170261612 A1).

Regarding claim 15 Akiyama teaches an optical system for detecting a scanning field, comprising:
	a transmitter (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]), including at least one source for emitting electromagnetic radiation (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]. This device can be a semiconductor laser.), and at least one deflection unit for deflecting the beam path of the electromagnetic radiation emitted by the source into the scanning field (FIG. 3, scan device 22, Paragraph [0028]); and
	at least one optical receiver (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]), including at least one optical filter element for filtering the electromagnetic radiation backscattered and/or reflected in the scanning field (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a multi-layer thin film filter to filter by wavelength.), and at least one detector element for detecting the filtered electromagnetic radiation (FIG. 3, wavelength-
	wherein the wavelength of the electromagnetic radiation emitted by the source is variable (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]); and
	wherein the variation of the wavelength occurs as a function of the deflection of the beam path (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027] and [0029]).

Regarding claim 16 Akiyama teaches the optical system of claim 15, wherein the source for emitting electromagnetic radiation includes a laser (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]. This device can be a semiconductor laser.).

Regarding claim 17 Akiyama teaches the optical system of claim 15, wherein at least one optical filter element includes a band-pass filter (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a multi-layer thin film filter, which would act as a band-pass filter.).

Regarding claim 18 Akiyama teaches the optical system of claim 15, wherein the deflection of the electromagnetic radiation occurs in an angular range around a predetermined orientation of the scanning field (FIG. 3, Paragraphs [0029] and [0030]. Scan occurs over an angular range, which would have a predetermined center based on the system and deflectors orientations.).

Regarding claim 19 Akiyama teaches the optical system of claim 15, wherein the variation of the wavelength occurs as a function of the transmittance of the at least one optical filter element 

Regarding claim 20 Akiyama teaches the optical system of claim 15, wherein the deflection unit is a deflection mirror (FIG. 3, scan device 22, Paragraph [0028]. States it may be a scanning mirror.), preferably a micromirror (FIG. 3, scan device 22, Paragraph [0028]. States it may be a MEMS device.), that is swivel-abled in an oscillating manner about the orientation of the scanning field and/or in a second dimension (FIG. 3, scan device 22, Paragraph [0028]. Scanning may be either one or two dimensional.).

Regarding claim 21 Akiyama teaches the optical system of claim 20, wherein the wavelength of the electromagnetic radiation emitted by the source is varied synchronously with the deflection mirror that is swivel- able in an oscillating manner (FIG. 3, Paragraph [0029]. Describes the synchronous operation of the laser emitter and scanning device to emit particular wavelengths in particular directions.).

Regarding claim 27 Akiyama teaches a system for controlling an optical system for detecting a scanning field, comprising:
	a transmitter (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]), including at least one source for emitting electromagnetic radiation (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]. This device can be a semiconductor laser.), and at least 
	at least one optical receiver (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]), including at least one optical filter element for filtering the electromagnetic radiation backscattered and/or reflected in the scanning field (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a multi-layer thin film filter to filter by wavelength.), and at least one detector element for detecting the filtered electromagnetic radiation (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a light detection sensor, such as an avalanche photodiode.);
	wherein the wavelength of the electromagnetic radiation emitted by the source is variable (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]); and
	wherein the variation of the wavelength occurs as a function of the deflection of the beam path (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027] and [0029]).

Regarding claim 28 Akiyama teaches a method for controlling an optical system, having a transmitter and an at least one optical receiver (FIG. 3, multi-wavelength pulse light source 21 and wavelength-selectable light receiver 23), for detecting a scanning field, the method comprising:
	transmitting, via the transmitter of the optical system, electromagnetic radiation (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]), wherein the optical system includes the transmitter (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]), including at least one source for emitting electromagnetic radiation (FIG. 3, multi-wavelength pulse light 
	receiving, via the at least one optical receiver of the optical system (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]), wherein the at least one optical receiver includes at least one optical filter element for filtering the electromagnetic radiation backscattered and/or reflected in the scanning field (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a multi-layer thin film filter to filter by wavelength.), and at least one detector element for detecting the filtered electromagnetic radiation (FIG. 3, wavelength-selectable light receiver 23, Paragraph [0030]. Includes a light detection sensor, such as an avalanche photodiode.);
	wherein the wavelength of the electromagnetic radiation emitted by the source is variable (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]); and
	wherein the variation of the wavelength occurs as a function of the deflection of the beam path (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027] and [0029]).

Regarding claim 29 Akiyama teaches the optical system of claim 15, wherein the source for emitting electromagnetic radiation is a diode laser (FIG. 3, multi-wavelength pulse light source 21, Paragraph [0027]. This device can be a semiconductor laser, which is a diode laser.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 20170261612 A1), modified in view of Pruessner et al. (US 20170255077 A1).

Regarding claim 22 Akiyama teaches the optical system of claim 15.

Akiyama fails to teach, but Pruessner et al. does teach wherein the deflection unit includes an optical phased array (FIG. 4, device 100, Paragraphs [0024], [0034], and [0058]. The whole of the device is a coherent light source hooked up to an optical phased array, per the description, which can be used for beam deflection.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR scanning system taught by Akiyama with the optical phased array taught by Pruessner et al. The reasoning for this is that an optical phased array is a non-mechanical method of beam steering based on emission wavelength (Pruessner et al., Paragraph [0058]). This predictably avoids the issues present in mechanical beam steering devices, such as parts wearing down and breaking.

.

	
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 20170261612 A1), modified in view of Pruessner et al. (US 20170255077 A1) and Tezuka et al. (US 20170102461 A1).

Regarding claim 24 Akiyama, modified in view of Pruessner et al., teaches the optical system of claim 22.

This combination fails to teach, but Tezuka et al. does teach wherein the optical filter element is positioned in the optical receiver so that it is deflected from the optical axis of the receiver unit by an angle (FIGS. 16A and B, band-pass filter 40, Paragraphs [0072] and [0073]. This describes changing the angle of a band-pass filter to account for changing wavelengths of the signal light.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR scanning system taught by Akiyama, and previously 

Regarding claim 25 Akiyama, modified in view of Pruessner et al. and Tezuka et al., teaches the optical system of claim 24, wherein the angle is a function of the transmittance of the optical filter element (Tezuka et al., FIGS. 16A and B, band-pass filter 40, Paragraphs [0072] and [0073]. This describes changing the angle of a band-pass filter to account for changing wavelengths of the signal light, which would be based on transmittance.).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 20170261612 A1), modified in view of Lipson (US 20170350982 A1).

Regarding claim 26 Akiyama teaches the optical system of claim 15.

Akiyama fails to teach, but Lipson does teach wherein the receiver includes a lens for focusing the received electromagnetic radiation, which is filtered by the optical filter element, onto the detector element (FIG. 1, band-pass filter (BPF) 120, lens 125, and avalanche photodiode (APD) 135, Paragraph [0013].).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR scanning system taught by Akiyama with the reception lens arrangement taught by Lipson. The reasoning for this is that by using a lens to focus the filtered light, it allows for a greater intensity of light to be focused onto the detector, which predictably leads to a stronger received signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen (US 20130242400 A1): Teaches a device that changes the beam direction of a scanning device by changing the beams wavelength.
Skirlo et al. (US 20190265574 A1): Teaches an improved non-mechanical system for beam steering similar to optical phased arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645      

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645